In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
              ___________________________
                   No. 02-18-00214-CV
              ___________________________

IN THE INTEREST OF J.B., J.B., K.B., AND K.B., CHILDREN



          On Appeal from the 324th District Court
                  Tarrant County, Texas
              Trial Court No. 324-498489-11


        Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
       Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Mother I.P. appeals the termination of her parental rights to her four

children, J.B., J.B., K.B., and K.B. See Tex. Fam. Code Ann. § 161.001 (West Supp.

2018). Mother’s court-appointed appellate counsel filed a motion to withdraw as

counsel and a brief in support of that motion. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for relief.

See 386 U.S. at 741–42, 87 S. Ct. at 1399. Although given the opportunity, Mother has

not filed a response.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re

K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully

reviewed the record and the Anders brief, we agree with counsel that the appeal is

frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing in the record that might

arguably support Mother’s appeal. Accordingly, we affirm the trial court’s order.

      We deny Mother’s counsel’s motion to withdraw in light of In re P.M. because

the brief does not show “good cause” other than counsel’s determination that an

appeal would be frivolous. 520 S.W.3d at 27 (“[A]n Anders motion to withdraw

brought in the court of appeals, in the absence of additional grounds for withdrawal,

                                           2
may be premature.”); In re A.M., 495 S.W.3d 573, 582–83 (Tex. App.—Houston [1st

Dist.] 2016, pet. denied) (noting that since In re P.M. was handed down, “most courts

of appeals affirming parental termination orders after receiving Anders briefs have

denied the attorney’s motion to withdraw”). The supreme court has held that in cases

such as this, “appointed counsel’s obligations [in the supreme court] can be satisfied

by filing a petition for review that satisfies the standards for an Anders brief.” P.M.,
520 S.W.3d at 27–28.

                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: October 18, 2018




                                           3